DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-41. Claims 1-29 are drawn to a contact lens demonstration device classified in G02C 7/102. Claims 30-41 are being grouped together with claims 1-29 because all of these claims could be search together without creating an undue burden on the examiner. 
II. Claim 42, drawn to a non-transitory computer readable medium, classified in A61B 3/0008.
The inventions are independent or distinct, each from the other because:
Inventions in Group I and Group II are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  The sub-combinations do not overlap in scope and they are not obvious variants of each other. In the instant case, sub-combination of Group II has separate utility such as the computer readable medium activating a lighting device that is external to the housing and exposing a contact lens in a housing that does not have a viewing window i.e. the contact lens can be removed to determine the UV lighting effect on the lens.  Additionally, the sub-combination of Group I has the separate utility of demonstrating photochromic effects of a contact lens while the subcombination of Group II can be used to merely sterilize a contact lens with UV light. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Group I requires searching for a housing having a lighting device disposed in a cavity, the cavity also holding the contact lens, the housing having a viewing window and the viewing window axially aligned with a contact lens region of the housing. Group II requires searching for a non-transitory computer readable medium to activate a lighting device that emits UV light to a contact lens region, the UV light source can be separate from the housing, there is no requiring of a window for viewing the lens and further the claimed lighting of a contact lens within a cavity region merely goes to the intended use of the non-transitory computer readable medium. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gabriel Azar on May 3, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-41.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 42 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claims 28-29, the claimed “lighting lens” is not understood nor explained within the specification in an enabling manner in terms of how this is a “lens” and, as such, lacks enablement. The specification describes the “lighting lens” as a circular-shaped housing with an opening. There is nothing within the specification disclosing that this structure refracts light nor is made of a light refractive material. As such, it is not understood as to how this is being considered as a lens. For purposes of examination, the assumed meaning of “lighting lens” is “lighting housing”. 
Claims 26, 30 and 40 (and any respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 26, the claimed “activate the lighting device to emit visible light”, in light of the other limitations being claimed, is vague and indefinite. Specifically, claim 26 indirectly depends from claim 19 which has already claimed the activating and emitting of visible light. It is not clear if applicant is claiming the re-activating and re-emitting of the visible light or if some other limitation is intended. For purposes of examination, the assumed meaning is “re-activate the lighting device to re-emit visible light”. 
	 With respect to claim 30, the claimed “inserting a contact lens into a cavity disposed in a housing to align the contact lens to a contact lens region inside the housing and a viewing window…” is vague and indefinite. It is not clear if applicant is claiming “inserting a contact lens into a cavity disposed in a housing to align the contact lens to a contact lens region inside the housing, the housing comprising a viewing window…” (the assumed meaning for purposes of examination) or if applicant means 
“inserting a contact lens into a cavity disposed in a housing to align the contact lens to a contact lens region inside the housing and to align the contact lens to a viewing window…”. The lack of clarity renders the claim vague and indefinite.  
With respect to claim 40, the claimed “activating the lighting device to emit visible light”, in light of the other limitations being claimed, is vague and indefinite. Specifically, claim 40 indirectly depends from claim 33 which has already claimed the activating and emitting of visible light. It is not clear if applicant is claiming the re-activating and re-emitting of the visible light or if some other limitation is intended. For purposes of examination, the assumed meaning is “re-activating the lighting device to re-emit visible light”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, 15, 18-20, 28, 30, 31-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carpenter publication number 2022/0122485.
	With respect to claim 1, Carpenter discloses the limitations therein including the following: a contact lens demonstration device (abstract, paragraphs 0030, 0041); comprising a housing (abstract, figs 2A, 2B); a cavity in the housing forming an interior surface in the housing (figs 2A, 2B, paragraphs 0046-0047, the interior cavity portion “106” within housing portion “102a”); the cavity portion defining a contact lens region (figs 2A, 2B, paragraphs 0047-0048, stand “128” which hold the contact lenses as the “contact lens region”); a viewing window disposed in an outer surface of the housing (fig 2A, paragraph 0046, 0052, disclosing that when the device has the movable frame 138 with the attached UV lights in the withdrawn position, the upper portion of 102a” has a transparent window i.e. where “120” is pointing in fig 2a as the “viewing window”); the viewing window axially aligned with the contact lens region (fig 2A, the viewing window where “120” is pointing in fig 2A being axially aligned with the contact lens region of “128”); a lighting device disposed in the cavity, the lighting device configured to emit UV light or HEV light to the contact lens region (fig 2B, paragraph 0052); a control circuit disposed in the housing and coupled to the lighting device, the control circuit configured to activate the lighting device to emit UV or HEV light to the contact lens region (figs 2A, 2B, paragraphs 0059, 0061, a control circuit within the housing coupled to the lighting device and activated through switches or buttons “156”). 
	With respect to claim 2, Carpenter further discloses the lighting device configured to emit a light that includes a wavelength between 200-460 nm (paragraph 0050). 
	With respect to claim 3, Carpenter further discloses the viewing window comprising an opening through the outer surface of the housing (fig 2A, paragraphs 0046, 0052-0053). 
	With respect to claim 4, Carpenter further discloses a switch disposed in the housing, coupled to the control circuit, to activate the UV or HEV light to the contact lens region in response to the switch (figs 2A, 2B, paragraphs 0059, 0061, a control circuit within the housing coupled to the lighting device and activated through switches or buttons “156”). 
	With respect to claim 5, Carpenter further discloses the device configured to emit visible light to the contact lens region (fig 1, paragraph 0034, visible light sources “134”). 
	With respect to claim 6, Carpenter further discloses a light selection circuit coupled to the control circuit, to control the lighting device to emit UV/HEV or visible light in response to a light selection signal from the control circuit (paragraphs 0059-0061). 
	With respect to claim 13, Carpenter further discloses a battery in the housing coupled to the control circuit, configured to provide power to the control circuit (paragraph 0059). 
	With respect to claim 15, Carpenter further discloses the cavity configured to receive a contact lens package to align the contact lens package to the contact lens region (figs 2A, 2B, the contact lens region “128” disclosed as being large enough to accommodate a contact lens package i.e. “configured to receive a contact lens package”. Furthermore, the claimed “configured to receive a contact lens package” merely goes to the intended use of the device and cavity within. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
	With respect to claim 18, Carpenter further discloses the housing comprising a cover and a base (figs 2A, 2B, either “118” or “120” as the “cover” and the portion surrounding the cover as “the base”); the cover configured to be opened around the base and closed on the base to form the cavity (figs 2A, 2B, paragraph 0045); the cavity configured to receive the contact lens when the cover is opened about the base (figs 2A, 2B, paragraph 0045). 
	With respect to claim 19, Carpenter further discloses the control circuit configured to active the lighting device to emit visible light in response to activation by a switch coupled to the control circuit (figs 2A, 2B, paragraphs 0059-0061). 
	With respect to claim 20, Carpenter further discloses the control circuit configured to active the lighting device to pulse the visible light to the contact lens region In response to activation by the switch (paragraphs 0059-0061). 
	With respect to claim 28, Carpenter further discloses the cavity defining a second interior surface disposed above the first interior surface and adjacent the viewing window (figs 1, 2A, 2B, the bottom surface of the lower portion of cavity “106” within “102a” as the “first interior surface” and the portion “138” in the upper portion of the cavity as the “second interior surface”); a lighting housing attached to the second interior surface comprising the lighting device (figs 1, 2A, 2B, UV light sources “136” each within housings as the “lighting housing attached to the second interior surface comprising the lighting device”). 
With respect to claim 30, Carpenter discloses the limitations therein including the following: a method of demonstrating a change of a photochromic lens from a non-darkened state to a darkened state when not inserted into an eye (abstract, paragraphs 0003-0004, 0030, 0041); comprising inserting a contact lens into a cavity disposed in a housing (abstract, figs 2A, 2B, paragraphs 0046-0047, the contact lenses “200” within the interior cavity portion “106” within housing portion “102a”); aligning the contact lens to a contact lens region (figs 2A, 2B, contact lenses “200” aligned on stand “128” with stand “128” which hold the contact lenses as the “contact lens region”); aligning the contact lens to a viewing window disposed in an outer surface of the housing (fig 2A, paragraph 0046, 0052, disclosing that when the device has the movable frame 138 with the attached UV lights in the withdrawn position, the upper portion of 102a” has a transparent window i.e. where “120” is pointing in fig 2a as the “viewing window”); the viewing window axially aligned with the contact lens region (fig 2A, the viewing window where “120” is pointing in fig 2A being axially aligned with the contact lens region of “128”); activating a control circuit coupled to a lighting device disposed in the cavity (figs 2A, 2B, paragraphs 0059, 0061, a control circuit within the housing coupled to the lighting device and activated through switches or buttons “156”); the activation causing the lighting device to emit UV light or HEV light to the contact lens region to expose the contact lens to the UV or HEV light (fig 2B, paragraphs 0052, 0059-0061); the emission for a defined demonstration period of time (paragraph 0065). 
With respect to claim 31, Carpenter discloses the control circuit activating a heating circuit to cause a heating element to generate heat in the contact lens region in response to activation of the control circuit (see rejection of claim 7 above). 
With respect to claim 32, Carpenter discloses the control circuit activating a heating circuit to control the temperature in the contact lens region to a defined temperature based on a temperature signal representing the temperature in the contact lens region generated by a temperature sensor in the housing coupled to the control circuit (see rejection of claims 7, 11 and 12 above). 
With respect to claim 33, Carpenter further discloses the control circuit activating the lighting device in the cavity to emit visible light to the contact lens region in response to activation of a switch coupled to the control circuit (see rejection of claims 5 and 6 above and also paragraphs 0059-0061). 
With respect to claim 34, Carpenter further discloses pulsing the visible light to the contact lens region in response to activation of the switch (see rejection of claim 20 above and paragraph 0060). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11-12, 14, 21-22, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter. 
With respect to claim 7, Carpenter further discloses a heating circuit comprising a heating element (fig 1, paragraphs 0055-0061); the heating circuit configured to cause the heating element to generate heat to the contact lens region (paragraphs 0055-0061); the control circuit coupled to the heating element and configured to activate the heating element to cause the heating element to generate heat in the contact lens region (paragraphs 0055-0061). 
With respect to claim 7, Carpenter discloses as is set forth above but does not specifically disclose the heating element aligned with the contact lens region. However, Carpenter is accomplishing the same purpose as that of the claimed invention by heating the contact lens during a photochromic contact lens demonstration (abstract, paragraphs 0055-0057). As such, having the heating element as either being to the side of the contact lens region or aligned with the contact lens region would be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the heating element of Carpenter as being aligned with the contact lens region since Carpenter is accomplishing the same purpose as that of the claimed invention and having the heating element as being aligned with the contact lens region would be obvious to one of ordinary skill in the art, at the time of the effective filing for the purpose of heating the contact lens during a photochromic contact lens demonstration process. 
With respect to claim 9, Carpenter further discloses the heating element generating heat of at least 35 degrees C (paragraphs 0056, 0072). 
With respect to claim 11, Carpenter further discloses a temperature sensor in the housing coupled to the control circuit to generate a temperature signal representing the temperature in the contact lens region (paragraphs 0057-0059, controlling the temperature within the cavity which includes the contact lens region). 
With respect to claim 12, Carpenter further discloses the control circuit to regulate the heating element to maintain the temperature of the contact lens region to a defined temperature threshold based on the temperature signal (paragraphs 0055-0059). 
With respect to claim 14, Carpenter discloses the device comprising a battery to provide power to the power circuit (paragraph 0059) but does not disclose the use of a battery charging port to charge the battery from an external power source. However, the examiner takes Judicial Notice that it is well known in the art of electronic devices which have a battery, to further comprise a battery charging port allowing charging from an external power source for the purpose of recharging the battery without requiring a battery replacement. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the battery device of Carpenter as further having a battery charging port to charge the battery from an external power source since it is well known in the art of electronic devices which have a battery, to further comprise a battery charging port allowing charging from an external power source for the purpose of recharging the battery without requiring a battery replacement.
With respect to claim 21, Carpenter discloses and makes obvious the limitations therein for the same reasoning set forth above with respect to the rejection of claim 7. Additionally, Carpenter discloses the heating element generating the heat in response to activation by a switch (paragraph 0061). 
With respect to claim 22, Carpenter further discloses activating the lighting device and the heating element for a defined initialization period after activation (paragraphs 0065, 0067). 
With respect to claim 35, Carpenter discloses and makes obvious the limitations therein for the same reasoning set forth above with respect to the rejection of claim 7. Additionally, Carpenter discloses the heating element generating the heat in response to activation by a switch (paragraph 0061). 
With respect to claim 36, Carpenter further discloses the control circuit activating the heating circuit for a defined initialization period after the activation of the switch (paragraph 0067). 
Prior Art Citations
	Merkle publication number 2011/0024649, Borup publication number 2007/0206377, and French document 2,966,594 are being cited herein to show additional devices and/or methods that could have been used to read on and/or make obvious a number of the above rejected claims, however, such rejections would have been repetitive.  
	Park publication number 2021/0055575, Koenig II publication number 2018/0299345, Cado publication number 2010/0007873, and Shurle patent number 4,505,683 are being cited herein to devices and/or methods having some similar structure and/or method steps to that of the claimed invention. 
Allowable Subject Matter
Claims 8, 10, 16-17, 23-25, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (with claim 29 overcoming the 112 first paragraph rejection above and based on the assumed meaning of the 112 rejection set forth above).
Claims 26-27, 37-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above). 
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed contact lens demonstration device specifically including, as the distinguishing features in combination with the other limitations, a heating element, a heating circuit to cause the heating element to generate heat in the contact lens region, the control circuit coupled to the heating circuit and configured to active the heating circuit, and wherein the heating element comprises a dome-shaped metal component aligned to the contact lens region and disposed in the contact lens region, the dome-shaped metal component electrically coupled to the control circuit. Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed contact lens demonstration device specifically including, as the distinguishing features in combination with the other limitations, a heating element, a heating circuit to cause the heating element to generate heat in the contact lens region, the control circuit coupled to the heating circuit and configured to active the heating circuit, the heating element aligned to the contact lens region, and the heating circuit configured to cause the heating element to generate heat in the contact lens region of 48-57 degrees Celsius. Specifically, with respect to claims 16-17, none of the prior art either alone or in combination disclose or teach of the claimed contact lens demonstration device specifically including, as the distinguishing features in combination with the other limitations, the cavity comprising a slot disposed in the housing, the slot comprising a distal end forming an opening in the outer surface of the housing and a proximal end within the housing disposed a distance from the distal end, the slot forming the interior surface of the housing comprising the contact lens region, the slot configured to align the contact lens to the contact lens region. Specifically, with respect to claims 23-27, none of the prior art either alone or in combination disclose or teach of the claimed contact lens demonstration device specifically including, as the distinguishing features in combination with the other limitations, the lighting device further configured to emit visible light to the contact lens region, activated by the control circuit, the control circuit configured to activate the lighting device in response to activation of a switch coupled to the control circuit, a heating circuit comprising a heating element disposed in the cavity and aligned to the contact lens region, the heating circuit coupled to the control circuit configured to cause the heating element to generate heat, the control circuit configured to activate the heating element in response to activation of a switch, further comprising a temperature sensor in the housing and coupled to the control circuit, the temperature sensor configured to generate a temperature signal representing the temperature in the contact lens region, the control circuit further configured to measure the temperature in the contact lens region based on the temperature signal of the temperature sensor, and deactivating the lighting device to discontinue the activated visible light to the contact lens region in response to the measured temperature exceeding a defined temperature threshold. Specifically, with respect to claim 29, none of the prior art either alone or in combination disclose or teach of the claimed contact lens demonstration device specifically including, as the distinguishing features in combination with the other limitations, the cavity further defining a second interior surface disposed above the interior surface and adjacent the viewing window, a lighting housing comprising the lighting device, the lighting housing attached to the second interior surface, and wherein the lighting housing comprises a circular-shaped housing having an opening, the opening axially aligned with the viewing window. Specifically, with respect to claims 37-41, none of the prior art either alone or in combination disclose or teach of the claimed method of demonstrating a change of a photochromic lens from a non-darkened state to a darkened state when not inserted into an eye, specifically including, as the distinguishing features in combination with the other limitations, a control circuit activating a lighting device disposed in the cavity to emit visible light to the contact lens region in response to activation of a switch coupled to the control circuit before the activating the lighting device to emit the UV or HEV light to the contact lens region, the control circuit activating a heating circuit comprising a heating element disposed in the cavity, the heating element aligned to the contact lens region generating heat to the contact region in response to the activation of the switch, measuring the temperature in the contact lens region, and deactivating the lighting device to discontinue the emission of the visible light to the contact lens region in response to the measured temperature exceeding a defined threshold temperature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 18, 2022